Order entered December 20, 2016




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-01321-CV

                                     MARK RINES, Appellant

                                                V.

                                CITY OF CARROLLTON, Appellee

                          On Appeal from the 134th Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. DC-15-07615

                                             ORDER
        Before the Court is appellant’s December 16, 2016 second motion seeking an extension

of time to file a brief. Appellant also complains in his motion about an omission and an

inaccuracy in the clerk’s record and multiple inaccuracies in the reporter’s record. On December

19, 2016, appellee filed an objection to appellant’s motion and motion for sanctions.

        We GRANT appellant’s motion as follows:

        We ORDER the Honorable Dale Tillery, Presiding Judge of the 134th Judicial District

Court, to conduct a hearing, within thirty days of the date of this order, and make written

findings of fact as to:

        1.      whether the clerk’s record contains the omission as set forth in appellant’s motion

which is attached to this order;
        2.        if the clerk’s record contains an omission, whether the omitted document has been

lost or destroyed;

        3.        if the document has been lost or destroyed, whether the parties may, by written

stipulation, deliver a copy of that item to the trial court clerk for inclusion in a supplemental

clerk’s record;

        4.        if the parties cannot agree, determine what constitutes an accurate copy of the

missing item and order it to be included in a supplemental clerk’s record;

        5.        whether the clerk’s record contains the inaccuracy as identified in appellant’s

motion;

        6.        if the clerk’s record contains an inaccuracy, the identity of the inaccuracy;

        7.        whether the reporter’s record contains the inaccuracies as identified in appellant’s

motion; and

        8.        if the reporter’s record contains inaccuracies, whether the parties can agree to

correct the inaccuracies.

See TEX. R. APP. P. 34.5(d) & (e), 34.6(e)(1) & (2). If the trial court finds the reporter’s record

contains inaccuracies and the parties cannot agree on whether or how to correct the reporter’s

record so that the text accurately discloses what occurred in the trial court and the exhibits are

accurate, the trial court shall settle the dispute and order the court reporter to conform the

reporter’s record to what occurred in the trial court and to file certified corrections in this Court.

See TEX. R. APP. P. 34.6(e)(2).

        We ORDER Felicia Pitre, Dallas County District Clerk, to file a supplemental clerk’s

record, within forty-five days of the date of this order, containing the trial court’s written

findings of fact.
       We ORDER Vielica Dobbins, Official Court Reporter for the 134th Judicial District

Court, to file, within forty-five days of the date of this order, a reporter’s record from the

hearing and any certified corrections as ordered by the trial judge.

       We defer appellee’s motion for sanctions. The Court will rule on the pending motion for

sanctions and set a new deadline for appellant’s brief when the appeal is reinstated.

       We DIRECT the Clerk of this Court to send a copy of this order to Judge Tillery, Ms.

Pitre, Ms. Dobbins, appellant, and counsel for appellee.

       We ABATE the appeal to allow the trial court to comply with this order. We will

reinstate the appeal in forty-five days or when the Court receives the supplemental clerk’s record

containing the trial court’s written findings of fact, the reporter’s record from the hearing, and

any certified corrections to the reporter’s record, whichever occurs sooner.

                                                      /s/    CRAIG STODDART
                                                             JUSTICE